Citation Nr: 0636820	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-42 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from September 1952 to April 
1954.  He died in April 2002.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
immediate cause of the veteran's death in April 2002 was 
pneumonia, with no underlying cause or diseases leading to 
the immediate cause of the death or any significant 
conditions contributing to his death.  

2.  At the time of the veteran's death, service connection 
was established for bipolar disorder, evaluated as 100 
percent disabling.  

3.  No competent medical evidence has been submitted which 
demonstrates that the veteran's death was caused by an 
illness or disease incurred in or aggravated by service, to 
include service-connected bipolar disorder.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, to include service-connected bipolar disorder, nor 
may the cause of his death be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1101, 1112, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his or her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial RO decision on a claim.  In the 
present case, this was done.  In December 2002, the RO sent 
the appellant a letter informing her of the types of evidence 
needed to substantiate her claim and its duty to assist her 
in substantiating her claim under the VCAA.  The December 
2002 letter informed the appellant that VA would assist her 
in obtaining the evidence necessary to support her claim, 
such as medical records, employment records, and records in 
the custody of a Federal agency.  She was advised that it was 
her responsibility to send evidence showing the cause of the 
veteran's death as well as medical records showing a 
relationship between the cause of death and an injury, 
disease, or event in service.  The appellant was also advised 
that she should send information describing any additional 
evidence or the evidence itself.  This effectively informed 
her that she should provide any evidence in her possession 
that pertains to the claim for cause of death.  

The Board finds that the content of the December 2002 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Following the 
VCAA letter, the December 2004 Statement of the Case (SOC) 
was issued, which provided the appellant with an additional 
60 days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  

In addition, it appears that all relevant and obtainable 
evidence identified by the appellant relative to her claim 
has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this context, the Board notes the veteran's representative 
has argued, in the July 2005 Informal Hearing Presentation to 
the Board, that a remand is necessary to obtain medical 
records from the Memorial Herman Baptist Hospital, where the 
veteran was a patient at the time of his death.  The 
representative argues that treatment records "might" 
provide information about the circumstances of the veteran's 
admission, the onset his pneumonia, and whether his service-
connected psychiatric disability impacted the situation.  The 
Board appreciates the representative's vigorous 
representation; however, we find a remand to obtain these 
records is not necessary because, as discussed below, there 
is no competent evidence of record that indicates the 
veteran's service-connected psychiatric disability 
substantially or materially contributed to the veteran's 
death.  The representative's argument that the records might 
show a relationship is not enough to trigger VA's duty to 
assist because neither the appellant nor her representative 
has indicated that a medical professional has ever related 
the veteran's service-connected disability to the cause of 
his death.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim).

Moreover, the appellant was requested, in the December 2002 
VCAA letter, to identify medical records and/or submit a 
medical opinion regarding a relationship between the veteran's 
death and service-connected disability, but she did not 
respond.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Accordingly, we find that VA has satisfied 
its duty to assist the appellant in apprising her as to the 
evidence needed, and in obtaining evidence pertinent to her 
claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
appellant in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Pursuant to 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse and/or children 
are generally entitled to dependency and indemnity 
compensation (DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

The veteran died in April 2003.  At the time of his death, 
service connection was established for bipolar disorder, 
evaluated as 100 percent disabling, and the veteran was rated 
incompetent for the purpose of payment of VA benefits.  The 
appellant contends that the veteran's service-connected 
bipolar disorder contributed to the primary cause of his 
death, which was pneumonia, because he did not realize that 
he needed medical attention sooner.  Upon careful review of 
the evidence, the Board finds that the preponderance of the 
evidence is against the grant of service connection for cause 
of death.

The veteran's death certificate lists pneumonia as the 
immediate cause of death, with no underlying cause or 
diseases leading to the immediate cause of the death or any 
significant conditions contributing to his death.  The 
appellant was invited to submit evidence showing a 
relationship between the veteran's death and his military 
service, to include his service-connected bipolar disorder, 
and yet there is no medical evidence or opinion of record 
which even suggests the veteran's service-connected bipolar 
disorder contributed to his death.  The only evidence of 
record which relates the veteran's service-connected bipolar 
disorder to his death is the appellant's statements; however, 
the appellant has not been shown to have the professional 
expertise necessary to provide evidence regarding a causal 
relationship between the decedent's death and his service-
connected disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Moreover, the veteran's service medical records are negative 
for any complaints, treatment, or findings related to a 
respiratory disorder, including pneumonia.  In addition, 
there are no post-service medical records on file which 
reflect a diagnosis of pneumonia, and the Board again notes 
there is no competent medical evidence of record which 
relates the veteran's service-connected bipolar disorder to 
the pneumonia, which, according to the death certificate, had 
its onset approximately 15 days before the veteran's death.  
Therefore, the Board cannot find that the veteran's death was 
caused by any disability or condition other than that listed 
on the death certificate.  

In rendering this decision, the Board recognizes the 
appellant sincerely believes the veteran's service-connected 
bipolar disorder was a contributing factor to the veteran's 
death.  Although we are sympathetic with the appellant's loss 
of her husband, we find a lack of competent and probative 
evidence to warrant a favorable decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the appellant's claim for 
service connection for cause of the decedent's death, and the 
benefit-of-the-doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for cause of death is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


